Exhibit 10.1

Schedule of Salary Actions for Named Executive Officers

 

Name

   Current
Salary      Increase ($)      Increase (%)     New Salary*  

John D. Finnegan

   $ 1,325,000         —          —       $ 1,325,000   

Richard G. Spiro

     925,000       $ 35,000         3.8 %      960,000   

Paul J. Krump

     810,000         30,000         3.7        840,000   

Dino E. Robusto

     810,000         30,000         3.7        840,000   

Harold L. Morrison, Jr.

     695,000         30,000         4.3        725,000   

 

* Effective as of April 1, 2015